DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends from itself and thus fails to further limit a preceding claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of further examination on the merits it is assumed that applicant intended claim 18 to depend from claim 17.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, at line 23 the limitation “providing an alert” lacks nexus with the remaining limitations of the claim (for example the results of determining that a reduction in speed is required; see also wording of claim 14 regarding issuing an alert).
B.	As per claims 17 and 19, note comments above regarding “providing an alert”
C.	All claims depending from a rejected claim are also rejected for the same reasons. 
4.	Claims 1-20, as best interpreted given the deficiencies noted above, are distinguishable over the prior art.  As per claim 1, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, querying a section of interest database (i.e., railway network) to obtain at least one section of interest (i.e., track segment) associated with an equipment identifier (i.e., train number); querying the at least one section of interest using geolocation data to identify a next section of interest (i.e., track segment); calculating at least one of a time to the next section of interest or a distance to the next section of interest; determining that a reduction in speed is required, the reduction in speed being an amount of speed by which the speed must be reduced in order for the equipment (i.e., train/vehicle) to achieve a target speed associated with the next section of interest; and providing an alert to a user interface [if it is determined a reduction in speed is required].  The invention provides operational control in “Dark Territories” where no signaling is available for equipment (i.e., train or vehicle) (spec. [0005]).  Claims 14, 17 and 19 include similar subject matter and are distinguishable for the same reason.  Dependent claims 1-13, 15, 16, 18 and 20 are distinguishable for at least their dependency on claims 1, 14, 17 and 19, respectively. 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
● Colceriu et al.; (Generating accuracy and integrity aware train movement maps using GNSS and MEMS sensors)- discusses generating maps for railway networks using GNSS localization and crowdsourcing.
● Lai (US 9,734,712)- determining position along a rail track when GPS is unavailable; uses other localization means (Wi-Fi); augments Positive Train Control (PTC) systems.
● Schultz et al. (US 2016/0362123)- determines arrival time at a target location based on current location and current speed of train to generate a target speed; uses track section information and restricted speed locations; provides warning of violations of target speed.
● Watters et al. (AU2014201571 A1)- determines location of train on track using map including sharp curves and provides warning devices.
● Bidaud (CA2474757 C)- discusses comparison of track parameters (i.e., curves) and vehicle (train) parameters to provide appropriate corrective measures (speed control).
● Kumar et al. (CA2622344 A1)- provides track characterization information (track segment database) used for train operation optimization (prescribed speed for track section).
6.	Claims 14-16 are allowed.  Claims 1-13 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and as it applies to Claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in this Office action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661